Citation Nr: 1434304	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an initial rating higher than 10 percent for left wrist lunate degenerative changes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO granted entitlement to service connection for left wrist lunate degenerative changes and assigned an initial 10 percent rating.  The Veteran timely appealed the assigned rating.

Jurisdiction over this case was subsequently transferred to the VA RO in Los Angeles, California, and that office forwarded the appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent wrist examination was in September 2009.  The VA examiner noted two wrist surgeries in February 2009 and April 2009, and opined that the Veteran should subsequently be reevaluated to determine any residual effects of surgery.  Based on this statement and the lack of a more recent examination, the Veteran's representative in the July 2014 informal hearing presentation requested that the claim be remanded for a new VA examination.  Given the length of time since the most recent VA examination and the possibility of a change in the level of the disability that has been raised by the evidence of record, the Board will grant the request for a remand.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

The Board also notes the Veteran's contentions in his April 2009 notice of disagreement that there has been instability, ankylosis, and loss of use of the hand during the appeal period, in particular since the wrist surgeries.  The examiner should indicate whether the evidence reflects such symptoms at any time since the July 4, 2008 effective date of the grant of service connection.

The Board also notes that the Veteran was scheduled for a Travel Board hearing on March 7, 2013.  He sent a letter on February 23, 2013 requesting that the hearing be postponed for at least 6 months, in part so he could gather additional evidence.  Additional evidence has not been submitted.  That letter was interpreted as a cancellation.  After the development requested herein, and readjudication, appellant should be afforded the opportunity of a Travel Board hearing if he still desires one.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the severity of his left wrist disability.  All necessary tests should be conducted.

The electronic claims files must be made available to the examiner for review.

The examiner should prepare a report in accordance with the current examination worksheet or disability benefits questionnaire.

The examiner should review the evidence since the July 4, 2008 effective date of the grant of service connection and address the Veteran's contentions that he has experienced left wrist instability, ankylosis, and loss of use of the hand, in particular since the February and April 2009 wrist surgeries.

2.  After the above development has been completed, readjudicate the claim for entitlement to a higher initial rating for left wrist disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.

3.  If the benefits sought are not granted, schedule the Veteran for a Travel Board hearing, in accordance with applicable procedures.  If he decides that he no longer wants a hearing and would like the matter returned to the Board he or his representative should so indicate writing to the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

